951 A.2d 265 (2008)
COMMONWEALTH of Pennsylvania, Petitioner
v.
LORILLARD TOBACCO COMPANY, Philip Morris, USA, R.J. Reynolds Tobacco Company, Brown & Williamson Tobacco Corporation, B.A.T. Industries, PLC., the American Tobacco Company, Inc., Anderson Tobacco Company, LLC, Chancellor Tobacco Company, (UK) Ltd., Commonwealth Brands, Inc., Cutting Edge, Daughters & Ryan, Inc., Dhanraj International, Eastern Company S.A.E., Farmer's Tobacco Company of Cynthiana, Inc., General Tobacco, House of Prince A/S, International Tobacco Group (Las Vegas), Inc., Japan Tobacco International USA, Inc., King Maker Marketing, Kretek International, Lane Limited, Liberty Brands, LLC, Liggett Group, Inc., Lignum-2, Inc., Mac Baren Tobacco, Compania Industrial de Tabacos Monte Paz S.A., NASCO Products, Inc., P.T. Djarum, Pacific Stanford Manufacturing Corporation, Peter Stokkebye Tobaksfabrik A/S, Planta Tabak-Manufaktur, Poschl Tabak GmbH, Premier Manufacturing, *266 Sante Fe Natural Tobacco Company, Inc., Sherman's 1400 Broadway N.Y.C. Inc., Tabacelera del Este, S.A., Top Tobacco, LP, U.S. Flue-Cured Tobacco Growers, Inc., Vector Tobacco, VIP Tobacco USA, Ltd., Virginia Carolina Corporation, Inc., Von Eicken Group, the Tobacco Institute, Inc., The Council for Tobacco Research-U.S.A., Inc., Smokeless Tobacco Council, Inc., Hill & Knowlton, Inc., Respondents.
Supreme Court of Pennsylvania.
June 26, 2008.

ORDER
PER CURIAM.
AND NOW, this 26th day of June, 2008, the Petition for Permission to Appeal from an Interlocutory Order is hereby DENIED, and the three Applications for Leave to File Supplemental Allocatur Submission in the Nature of a Post-Submission Communication are DISMISSED AS MOOT.